DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunham et al. (US 2016/0075287).
Dunham et al. discloses a pickup truck (102) comprising a cargo bed having side walls (108) and tailgate (110), as shown in Figure 1.  Each side wall (108) has a first wall portion (118) facing into the cargo bed, a second wall (128) portion opposite and spaced apart from the first wall portion, and a cavity (114) formed between the first and second wall portions (118,128), as shown in Figure 1 and disclosed in paragraph [0018].  An insert (112) is positioned within the cavity .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dunham et al. (US 2016/0075287) in view of Liddle et al. (US 2013/0134195).
Dunham et al. discloses holding multiple elongated objects, such as fishing poles, golf clubs, and hockey sticks, as disclosed in paragraph [0017].  In reference to claim 4, the cross-sectional shape may be any suitable shape, as disclosed in paragraph [0030].  However, Dunham et al. does not explicitly disclose the insert forms multiple cylindrical compartments.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form multiple cylindrical compartments extending in the vehicle front-rear direction in the insert of Dunham et al., as taught by Liddle et al., to carefully store objects to prevent noises/rattles as well as prevent damage to stored objects.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dunham et al. (US 2016/0075287) in view of Flueckinger (5,848,818).
Dunham et al. discloses an end of the cavity (114) opens in a direction toward a rear of the pickup truck, as shown in Figure 1.  A tailgate (110) is adjacent to the side wall and moves between an open and closed position, as shown in Figures 1 and 3. In reference to claim 6, the tailgate is used as a secondary lock for the compartment, as disclosed in paragraph [0034].  However, Dunham et al. does not disclose closing the cavity by moving the tailgate to the closed position.
Flueckinger teaches closing a cavity by closing the tailgate, as shown in Figure 1.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to form the cavity of Dunham et al. to be structured to be closed by the tailgate moving to the closed position, as taught by Flueckinger, to further protect the contents of the cavity from theft.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        December 7, 2021